    Case l-:19-cv-ûl-796-PEC Document                 l-86:I                   Fited   04iûl-l2t   Page   3-   of 4




                      TN TFIE   II*IITEI} STATES COURT OFFADER4,L CLÁ.I${S
                                             BIÐ PROÏEST




ÀMAZON S'/BB SSR\TCBS,                 TNC.,

                                      PlainlilT,
                                                                  Case   N*. l9-cv-01?96
       v.
                                                                  Judge Canpbell-Smith
{"INMEÐ STATf;S OF AMERTCA,
by aud tlunuglr flÉ U.S- Departrnent of Ðefense,

                                      Ðefeada¡rf,
                                                                   tr.IN-AT-   RË}-{CTHT} VäH.$TÕN
       ar¡d

MTCROSOFT CORPORATION-

                                   Ðefendan t-Ln tervencr.




            PLA,INTIFF'S                     MOTION FCIR LEAYE TO FTLE STTR*REPLY TO


            Plafuxiff Atnazos V/eb Services, Iuc. ("Á.V/S") subrnits tliis Motion for l¿ave to                 file   a

SarRepiy to Ðefelrdânt's Reply irr Support of its Motioa for Voluatary Remand, ECF No. 185

{"Repll}-        Cor¡ssel far Ðefendzurt a¡rd Defe¡rdâirf-hrterveaor oppose fäis Moticr"

            Ðefendant's Reply raises twc imporfant issues for fl¡e first time to whicli AWS reqr:esfs arr

opportuni$ to rcspoad.          See   Alexander v" FBI, 186 F.R.Ð. 7!,74 (Ð"Ð.C" 1998) (gratting leave

to fiïe a sur-reply up*n shorving of geod c*use where sr:r-reply rvor¡lcl addless alg*ments presenfed

tc¡ flre   cnult far the fìrxt lilrlie); c{, ,4rn. Snfeg: Council, Inc^ v. IJniîed Sl*løs, 122Ted" Cl. 4?6, 43I

{2015} {d+nying uequesf for sur*'e¡ily rvhem issues hacl been r¡¡i*ed irr previots T:riefi*g).
   Casel-:]-9-cv-0l.7g6-PECÐocument1-s6:Filedo4loLl2tPage2of4


           Firut, Defenda*t's Reply *eeks to irxpase a frctitio*s disrinction l¡etween ifs request fnr

reruar¡cl and tfie l)ïrpose underlying that       reqnest*to fake conective actio¡¡.      Saz Reply at     4-6; see

also Cenlet'ret Grp,        ILC t,. Tlnited    State*r,138 Fed. Cl.4Ð7.410 G018) {Carnpbe}l-Surith, J")

                                                        -'*e¡neefivs
(r*femíng fo Defendant's vchurfaryrenrand *s                           n{:fion irr r*sponse to Centena's protesf"

sr:d {it}seffi*g fhät 'oDOJ's condt¡ct on remand wçuld have beer¡ rejecfed â$ â p[opösed corrective

actir:n   if it l¡ad been cleal to the eou-t   flrat iurproper and iuuluitnble discussicrl$ ryere conternplnfed

by ÐüJ")- Dsfendå$t's irdtial Motion far Voluntary Remand ("Motio*l') asked the Corrt to

r-ernaad this case to the Ðeparfiuent of I)efense        {l)oÐ')   far   12S days to reeonsider   cerlaiî aspec{s

of DoÐ's .Ioint Enterprise Ðefense &rfi'asf:uchxe ("JEÐI") award decisior¡- ËCF No- I77 at 1-2.

The Mofion speci{ied thaf, on lemaud, ÐoD "intends to issue a solicitatio¡r ameadmenf and to

accepf limited proposal revisions addressing fhe offerors' teclxrical apprnach                     fa tllat price
scenârio," ancl prnposed irrational and rurfair lirnifations ou the proposal revisi*ns             if   infe,nded to

accepf. See id. *t     2.   TLe *Iotion alsa specified, withor¡f any       å*lher ðetall, flnt ÐoÐ'l¡¿ishes t*

recousider its awar:d decisian ín re*¡:onse to the $ther teclu¡ical clmllell¡¡es 1>r'esenfed by AWS."

Id. In ofher lvorclß, Ðet.e:r{T*r}l requesfed       renrand precísely to allow ÐcÐ       tc   take fhe cçrrecfive

*etíc* des+ribed. hr its Rçly, hô\ilsv€r'. Ðefe*dært introduces * bascless c{isfinctio* betçreen the

procedulal urechmris:n fh¿¡t worrld enable Ðefendaut to fake conective *ctíon {i.e., rema*d) and

flre substanfive purpose of the rennarrð {i.e., coff*etive aciion}, úre scle prupose ofwhich is to nvoicl

the Cor¡rf's seruliny of its rurfair and fu:ational conective ae.tion Reply at          4-S.   The Cor¡rt shaultl

peurit AWS to file a sur.reply to address fhe fallacy of Ðeferdants'position that ASfS ipriored

tlre apprapriate ìegal st¿nd¿rd applicable to the rcquest forrema*d.




                                                          ¿-
     Case]-:19-cv-0l-796-PËCDocutnent1stlFifed0410]./20Page3of4


        Second, Ðefe¡¡da¡¡t's Reply reveaïs,             fcr the filst fùue, the contellf af the solicitatian

ame*dlne*t pn:pose*f by Ð*I)         ill   co¡rueclion   witll ifs "reconsiderfation] of its evaluation of tlie

teclurical a*pects of Plice Scenario 6"" See Repf.y *f 4- 1û; see also Plaintiff s Opp. to Defs Mst.

for Reurallcl af 4 (noting*ÐoD has provided no details on the pl'aposed n:nendmenl. ta address

Ëactor 5 (Price Scenario ó) oth*r tha* tr: *ay that DsD intends to prohibif off'erors åom revisi*g

the writ plices for services ider¡fified iu their firral proposals"). fu       refiltitg ÄW$'s prnposal for    a


fajr aud ratiorral corrective action, Ðefendant rtow achrorvledges that its prapnsed ameudsre$l will

nrerely revise the solicitation's defi.uitioa of "bighly accessible" storage û'om ote that expressly

requir:ed oaliue storage, as the   Cout xoted whea firuliag AVIIS was likely fc succeed o* fhe medts

ofifsprotest(ECFNc.164at9),tocnetltatper:rrit*th*f:sforagetlrafMicrosgll
propcsed in response fo Price Scenaria          6,   See R.eply   af iû {discussing u'hefher ÁWS rnust '"stick

to its pricing on Price Scenarjo 6 if ít elects to include a grenÍer raliafics on starage ít markefs as

il       in   a   revísed propo*al') (emphasis adcled), 12 {noting f}at       "Micro*oft'*f            sclutir¡n

vilï
                                                              (ernphnsis adáed)).   A sru-reply is ne*ess*iry to

explnix th* íurpr*priety of ÐoD's ncw-diselosed praposed solicitaticn. anlendnrent.

                                                Çt)lrcLIJfiIüN',
        Fos the foregoiug res$orls, fl¡e        tl:rut *hould gra*t .Á.WS leave {o file        t   Sur-Reply fo

Ðefendarrt's Reply in Supporf of its Motion f:or Volt¡*tnry Rerna*tl liy Friday, Aprtl 3, 2{)2t,             Ícr

gocd carxe shorvn.




                                                          J
  Case]-:19-cv-Ût7g6-PËCDocument1-86lFileda4ÆLl20Page4ot4


Ðated: April 1,20?0           Respectñ"rlly sutxnitted,




                              Byt   &*#/,{q#q
                                      Keviu P. Mullen
                                      Monison & Foerster LLP
                                      2û00 Pe¡ulsylvaaia Ave., NIV
                                      trilashington, ÐC ?0$t6-1888
                                      Teleplrone: 202-887 .LSW
                                      Facsirxile: ?t2.887 .07 63

                                     ,4Ítornqt of Recardþr Plainli$
                                     Ånmzon Web Sen¡ices, Inc-
Af Cowsel:

J. Alex S/ard                       A¡drerv S. Tulumello
Ðar$el H. Chudd                     Dsniel P. Churg
Sn:rdeep ï{- Naadivada              GBSoN, Ðu¡¡N & Cnurcnrx. LLP
üaitli¡r A. Crujiilci               l û5CI Çcu*eclicut .{r'enue, N.W.
Alissærdra Ð.   Youtg               Washiagfoa, D.C- 2ûS36
Mor¡i*or¡ &, F aercter. LL?
2000 Permsylvania At'e., NW         Theodore J. Boufrous, Jr-
S/nshingfo*, ÐC 2000S-l 888         Richard J. Ðoren
                                    Eric Ð. Vandevelde
                                    Glssolr. þrn'¡r & Cnutcnrn LLP
                                    333 Soufir GraudAvenue
                                    Los Argeles, C.{ 9tt7l-3I9?




                                4
